DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 17/519,628 on September 7, 2022. Please note: Claims 1-3, 10, 11 and 19 have been amended. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claim objections are hereby withdrawn since the amended claims, submitted on September 7, 2022, overcome the objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xuan et al. (US 20210118366 A1), hereinafter Xuan, in view of Miller et al. (US 20090160826 A1), hereinafter Miller.

Regarding Claim 1, Xuan teaches:
An electronic device (FIG. 4), comprising:
a substrate (See paragraph [0137]: base substrate);
a first light-emitting unit (FIGS. 2 and 4: L1), deposited on the substrate (See paragraph [0137]);
a second light-emitting unit (FIGS. 2 and 4: L2), deposited on the substrate (See paragraph [0137]);
a driving transistor (DTFT), electrically connected to a voltage source (VDD), wherein a gate terminal of the driving transistor is electrically connected to a driving node (See FIG. 2: DTFT electrically connected to VDD, wherein a gate terminal of DTFT is electrically connected to a driving node);
a first switch transistor (M1), electrically connected between the driving node and a first node (See FIG. 2: M1 is electrically connected between the driving node and a first node);
a second switch transistor (M2), electrically connected between the driving node and the first node (See FIG. 2: M1 is electrically connected between the driving node and the first node);
a first light-emitting transistor (S1), electrically connected between the driving transistor and the first light-emitting unit (See FIG. 2: S1 is electrically connected between DTFT and L1); and
a second light-emitting transistor (S2), electrically connected between the driving transistor and the second light-emitting unit (See FIG. 2: S2 is electrically connected between DTFT and L2).
Xuan does not explicitly teach (see elements emphasized in italics):
the second switch transistor, electrically connected between the driving node and a second node, wherein the first node and the second node are electrically isolated from each other.
However, in the same field of endeavor, drive circuits for electro-luminescent display system (Miller, paragraph [0001]), Miller teaches:
	a first switch transistor (80a), electrically connected between a driving node and a first node (See FIG. 5: a driving node is connected to the gate of 68 and a first node is between 80a and 76a, such that 80a is electrically connected between a driving node and a first node);
	a second switch transistor (80b), electrically connected to the driving node and a second node, wherein the first node and the second node are electrically isolated from each other (See FIG. 5: a second node is between 80b and 76b, such that 80b is electrically connected between a driving node and a second node, wherein the first node and the second node are electrically isolated from each other).
Xuan contained a device which differed from the claimed device by the substitution of the first and second transistor, with the second switch transistor being electrically connected between the driving node and the first node, instead of between the driving node and a second node, wherein the first node and the second node are electrically isolated from each other. Miller teaches the substituted element of first and second switch transistors connected in the claimed manner. Their functions were known in the art to provide data signals to a driving node at different periods (See Xuan, paragraphs [0108] and [0116], disclosing the functioning of M1 and M2; See Miler, paragraph [0033], disclosing the functioning of 80a and 80b). The first and second switch transistors taught by Xuan could have been substituted with the first and second switch transistors connected in the claimed manner, as taught by Miller and the results would have been predictable and resulted in using the structures within 70 and 72 of Miller in order to multiplex data signals to the driving node. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Xuan) by including the claimed structures (as taught by Miller). Doing so would have allowed for the first and second transistors to supply data signals to the driving node at a high frequency (See Miller, paragraph [0033], last twelve lines).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Xuan in view of Miller teaches all of the elements of the claimed invention, as stated above. Furthermore, Miller teaches:
The electronic device as defined in claim 1, further comprising:
a third switch transistor (76a), electrically connected to the first node (See FIG. 5: 76a is connected to the first node); and
a fourth switch transistor (76b), electrically connected to the second node (See FIG. 5: 76b is connected to the second node).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 3, Xuan in view of Miller teaches all of the elements of the claimed invention, as stated above. Furthermore, Xuan in view of Miller teaches:
The electronic device as defined in claim 2, 
wherein the third switch transistor provides a first data signal to the first node based on a scan signal (See Miller, FIG. 5: 90 provides a scan signal to 76a) (See Miller, paragraph [0033], lines 15-21) (See Xuan, paragraph [0108]: Data1 corresponds to a first data signal), wherein the fourth switch transistor provides a second data signal to the second node based on the scan signal (See Miller, FIG. 5: 90 provides the scan signal to 76b) (See Miller, paragraph [0033], lines 22-29) (See Xuan, paragraph [0116]: Data2 corresponds to a second data signal).

Regarding Claim 4, Xuan in view of Miller teaches all of the elements of the claimed invention, as stated above. Furthermore, Miller teaches:
The electronic device as defined in claim 3, further comprising:
a first storage capacitor (78a), electrically connected to the first node (See FIG. 5: 78a electrically connected to the first node); and
a second storage capacitor (78b), electrically connected to the second node (See FIG. 5: 78b electrically connected to the second node).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 5, Xuan in view of Miller teaches all of the elements of the claimed invention, as stated above. Furthermore, Xuan in view of Miller teaches:
The electronic device as defined in claim 2, wherein the first switch transistor (See Miller, paragraph [0034], lines 5-9 and 28-32 and FIG. 5: Since 134 serves to turn on 80a to allow the signal stored on the storage capacitor to be provided to the EL light-emitting diode 64, the Examiner is interpreting 134 at a low level as being a first light-emitting signal provided to 80a) and the first light-emitting transistor both receive a first light-emitting signal (See Xuan, paragraph [0110]: EM1 corresponds to a first light-emitting signal provided to S1. Therefore, the first switch transistor (80a in Miller, FIG. 5) and the first light-emitting transistor (S1 in Xuan, Fig. 2) both receive a first light-emitting signal), and the second switch transistor (See Miller, paragraph [0034], lines 5-9 and 21-25 and FIG. 5: Since 136 serves to turn on 80b to allow the signal stored on the storage capacitor to be provided to the EL light-emitting diode 64, the Examiner is interpreting 136 at a high level as being a second light-emitting signal provided to 80b) and the second light-emitting transistor both receive a second light-emitting signal (See Xuan, paragraph [0110]: EM2 corresponds to a second light-emitting signal provided to S2. Therefore, the second switch transistor (80b in Miller, FIG. 5) and the second light-emitting transistor (S2 in Xuan, Fig. 2) both receive a second light-emitting signal).

Regarding Claim 6, Xuan in view of Miller teaches all of the elements of the claimed invention, as stated above. Furthermore, Xuan in view of Miller teaches:
The electronic device as defined in claim 5, wherein a turn-on time of the third switch transistor (76a) is prior to a turn-on time of the first switch transistor (80a) (See Miller, paragraph [0033], lines 17-18 and 36-40).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 7, Xuan in view of Miller teaches all of the elements of the claimed invention, as stated above. Furthermore, Xuan in view of Miller teaches:
The electronic device as defined in claim 6, wherein there is an interval between a turn-on time of the third switch transistor and a turn-on time of the first switch transistor (See Miller, paragraph [0034], lines 5-9: the third switch transistor 76a is turned on by a high-level of 130 and 80a is turned on by a low-level of 134. As shown in Miller, FIG. 7, there is an interval between a high-level of 130 and a low-level of 134).

Regarding Claim 8, Xuan in view of Miller teaches all of the elements of the claimed invention, as stated above. Furthermore, Xuan in view of Miller teaches:
The electronic device as defined in claim 2, wherein the first switch transistor (See Miller, paragraph [0034], lines 5-9 and 28-32 and FIG. 5: 134 is a signal provided to 80a) and the first light-emitting transistor receive different signals (See Xuan, paragraph [0110]: EM1 corresponds to a signal provided to S1. Therefore, the first switch transistor (80a in Miller, FIG. 5) and the first light-emitting transistor (S1 in Xuan, Fig. 2) receive different signals).

Regarding Claim 9, Xuan in view of Miller teaches all of the elements of the claimed invention, as stated above. Furthermore, Xuan in view of Miller teaches:
The electronic device as defined in claim 2, wherein the second switch transistor (See Miller, paragraph [0034], lines 5-9 and 21-25 and FIG. 5: 136 is a signal provided to 80b) and the second light-emitting transistor receive different signals (See Xuan, paragraph [0110]: EM2 is a signal provided to S2. Therefore, the second switch transistor (80b in Miller, FIG. 5) and the second light-emitting transistor (S2 in Xuan, Fig. 2) receive different signals).

Regarding Claim 10, Xuan in view of Miller teaches all of the elements of the claimed invention, as stated above. Furthermore, Xuan in view of Miller teaches:
1The electronic device as defined in claim 8, wherein a turn-on time of the third switch transistor (76a) occurs prior to a turn-on time of the first switch transistor (80a) (See Miller, paragraph [0033], lines 17-18 and 36-40) and a turn-on time of the first switch transistor is prior to a turn-on time of the first light-emitting transistor (See Xuan, FIG. 8: a turn-on time of M1 by Gate1 in T2 is prior to a turn-on time of S1 by EM1 in T3. Therefore, as combined above, Xuan in view of Miller teaches the limitations).

Regarding Claim 11, Xuan teaches:
An electronic device (FIG. 4), comprising:
a first light-emitting unit (FIGS. 2 and 4: L1); 
a second light-emitting unit (FIGS. 2 and 4: L2);
a driving transistor (DTFT), generating a driving current based on a voltage of a driving node (See paragraphs [0111] and [0119]: Although a driving current is not explicitly mentioned, in order for DTFT to provide the signal of the second electrode of the driving transistor DTFT to L1 and L2, a driving current must necessarily be flowing through DTFT based on a voltage of a driving node connected to the gate of DTFT);
a first switch transistor (M1), providing a first data signal of a first node to the driving node (See FIG. 2: first node corresponds to a node receiving Data; See paragraph [0108], last seven lines);
a second switch transistor (M2), providing a second data signal of the first node to the driving node (See FIG. 2; See paragraph [0116]);
a first light-emitting transistor (S1), providing the driving current to the first light-emitting unit based on a first light-emitting signal (EM1) (See FIG. 2; See paragraphs [0110] and [0111]); and
a second light-emitting transistor (S1), providing the driving current to the second light- emitting unit based on a second light-emitting signal (EM2) (See FIG. 2; See paragraphs [0118] and [0119]).
Xuan does not explicitly teach (see elements emphasized in italics):
the second switch transistor, providing a second data signal of a second node to the driving node, wherein the first node and the second node are electrically isolated from each other.
However, in the same field of endeavor, drive circuits for electro-luminescent display system (Miller, paragraph [0001]), Miller teaches:
	a first switch transistor (80a), providing a first data signal of a first node to a driving node (See FIG. 5: a driving node is connected to the gate of 68 and a first node is between 80a and 76a, such that 80a is electrically connected between a driving node and a first node) (See paragraph [0033], lines 36-50);
	a second switch transistor (80b), providing a second data signal of a second node to the driving node (See paragraph [0033], lines 36-50), wherein the first node and the second node are electrically isolated from each other (See FIG. 5: a second node is between 80b and 76b, such that 80b is electrically connected between a driving node and a second node, wherein the first node and the second node are electrically isolated from each other).
Xuan contained a device which differed from the claimed device by the substitution of the first and second transistor, with the second switch transistor providing a second data signal of the first node to the driving node, instead of between providing a second data signal of a second node to the driving node, wherein the first node and the second node are electrically isolated from each other. Miller teaches the substituted element of first and second switch transistors operating in the claimed manner. Their functions were known in the art to provide data signals to a driving node at different periods (See Xuan, paragraphs [0108] and [0116], disclosing the functioning of M1 and M2; See Miler, paragraph [0033], disclosing the functioning of 80a and 80b). The first and second switch transistors taught by Xuan could have been substituted with the first and second switch transistors connected in the claimed manner, as taught by Miller and the results would have been predictable and resulted in using the structures within 70 and 72 of Miller in order to multiplex data signals to the driving node. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Xuan) by including the claimed structures (as taught by Miller). Doing so would have allowed for the first and second transistors to supply data signals to the driving node at a high frequency (See Miller, paragraph [0033], last twelve lines).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 12, Xuan in view of Miller teaches all of the elements of the claimed invention, as stated above. Furthermore, Xuan in view of Miller teaches:
The electronic device as defined in claim 11, further comprising:
a third switch transistor (76a), electrically connected to the first node (See Miller, FIG. 5: 76a is connected to the first node), wherein the third switch transistor provides a first data signal to the first node based on a scan signal  (See Miller, FIG. 5: 90 provides a scan signal to 76a) (See Miller, paragraph [0033], lines 15-21) (See Xuan, paragraph [0108]: Data1 corresponds to a first data signal); and
a fourth switch transistor (76b), electrically connected to the second node (See Miller, FIG. 5: 76b is connected to the second node), wherein the fourth switch transistor provides a second data signal to the second node based on the scan signal (See Miller, FIG. 5: 90 provides the scan signal to 76b) (See Miller, paragraph [0033], lines 22-29) (See Xuan, paragraph [0116]: Data2 corresponds to a second data signal).
In addition, the same motivation is used as the rejection for claim 11.

Regarding Claim 13, Xuan in view of Miller teaches all of the elements of the claimed invention, as stated above. Furthermore, Xuan teaches:
The electronic device as defined in claim 12, wherein the driving transistor, based on the first data signal or the second data signal, generates the driving current to drive the first light-emitting unit or the second light-emitting unit (See paragraphs [0111] and [0119]: Although a driving current is not explicitly mentioned, in order for DTFT to provide the signal of the second electrode of the driving transistor DTFT to L1 and L2, a driving current must necessarily be flowing through DTFT based on a voltage of a driving node connected to the gate of DTFT), wherein the first light-emitting transistor provides the driving current to the first light-emitting unit based on the first light-emitting signal (See paragraphs [0110] and [0111]), wherein the second light-emitting transistor provides the driving current to the second light-emitting unit based on the second light-emitting signal (See paragraphs [0118] and [0119]).

Regarding Claim 18, Xuan in view of Miller teaches all of the elements of the claimed invention, as stated above. Furthermore, Xuan in view of Miller teaches:
The electronic device as defined in claim 12, wherein after the third switch transistor provides the first data signal to the first node based on the scan signal  (See Miller, paragraph [0033], lines 15-21) and the fourth switch transistor provides the second data signal to the second node based on the scan signal (See Miller, paragraph [0033], lines 22-29), the first switch transistor provides the first data signal of the first node to the driving node based on a first enable signal (See Miller, FIG. 5: a low level signal applied to 92 corresponds to a first enable signal) (See Miller, paragraph [0033], lines 17-18 and 36-40) so that the driving transistor generates the driving current based on the first data signal (See Xuan, paragraphs [0111] and [0119]: Although a driving current is not explicitly mentioned, in order for DTFT to provide the signal of the second electrode of the driving transistor DTFT to L1 and L2, a driving current must necessarily be flowing through DTFT based on a voltage of a driving node connected to the gate of DTFT) and the first light-emitting transistor then provides the driving current to the first light-emitting unit based on the first light-emitting signal (See Xuan, paragraphs [0110] and [0111]).

Regarding Claim 19, Xuan in view of Miller teaches all of the elements of the claimed invention, as stated above. Furthermore, Xuan in view of Miller teaches:
The electronic device as defined in claim 18, wherein after the first light-emitting transistor provides the driving current to the first light-emitting unit based on the first light-emitting signal, the second switch transistor provides the second data signal of the second node to the driving node (See Xuan, FIG. 8: after the first light-emitting transistor provides the driving current to the first light-emitting unit based on the first light-emitting signal in T3, the second switch transistor provides the second data signal of the second node to the driving node in T5) based on a second enable signal (See Miller, FIG. 5: a high level signal applied to 92 corresponds to a second enable signal)  (See Miller, paragraph [0033], lines 17-18 and 36-40) and the second light-emitting transistor then provides the driving current to the second light-emitting unit (See Xuan, paragraphs [0118] and [0119]) based on the second light-emitting signal (See Xuan, paragraphs [0118] and [0119]).

Regarding Claim 20, Xuan in view of Miller teaches all of the elements of the claimed invention, as stated above. Furthermore, Xuan in view of Miller teaches:
The electronic device as defined in claim 11, further comprising:
a first storage capacitor (78a), electrically connected to the first node (See FIG. 5: 78a electrically connected to the first node); and
a second storage capacitor (78b), electrically connected to the second node (See FIG. 5: 78b electrically connected to the second node).
In addition, the same motivation is used as the rejection for claim 11.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xuan in view of Miller as applied to claim 12 above, and further in view of Park et al. (US 20060145964 A1), hereinafter Park.

Regarding Claim 14, Xuan in view of Miller teaches all of the elements of the claimed invention, as stated above. Furthermore, Xuan teaches:
The electronic device as defined in claim 12, wherein after the third switch transistor provides the first data signal to the first node based on the scan signal and the fourth switch transistor provides the second data signal to the second node based on the scan signal, the first switch transistor provides the first data signal of the first node to the driving node (See Miller, paragraph [0033], lines 17-18 and 36-40) so that the driving transistor generates the driving current based on the first data signal (See Xuan, paragraphs [0111] and [0119]: Although a driving current is not explicitly mentioned, in order for DTFT to provide the signal of the second electrode of the driving transistor DTFT to L1 and L2, a driving current must necessarily be flowing through DTFT based on a voltage of a driving node connected to the gate of DTFT), wherein the first light-emitting transistor further provides the driving current to the first light-emitting unit based on the first light-emitting signal (See Xuan, paragraphs [0110] and [0111]).
Xuan in view of Miller does not explicitly teach (see elements emphasized in italics):
the first switch transistor provides the first data signal of the first node to the driving node based on the first light-emitting signal.
However, in the same field of endeavor, display devices (Park, paragraph [0003]), Park teaches:
	A first switch transistor (M2) provides a first data signal of a first node (FIG. 2: a first node at the connection point of M2 and Dj) to a driving node (FIG. 2: a node connected to the gate of M1) (See paragraph [0040], lines 6-11) based on a first light-emitting signal (EM2i) (See FIG. 19: select[1], which controls M2, is generated based on emit[1], corresponding to EM2i).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Xuan in view of Miller) so the first switch transistor provides the first data signal of the first node to the driving node based on the first light-emitting signal (as taught by Park). Doing so would allow for the signals controlling the first switch transistor and the first light-emitting transistor to be generated using a reduced amount of circuitry (See Park, paragraph [0155]).

Regarding Claim 15, Xuan in view of Miller, and in further view of Park teaches all of the elements of the claimed invention, as stated above. Furthermore, Xuan in view of Miller, and in further view of Park teaches:
The electronic device as defined in claim 14, wherein after the first light-emitting transistor provides the driving current to the first light-emitting unit based on the first light-emitting signal, the second switch transistor provides the second data signal of the second node to the driving node (See Miller, paragraph [0033], lines 17-18 and 36-40) based on the second light-emitting signal (See Park, FIG. 19: select[1], which controls M2, is generated based on emit[1], corresponding to EM2i; According to the above combination, M2 in FIG. 2 of Xuan would be controlled in a similar manner to M1) so that the driving transistor generates the driving current based on the second data signal (See Xuan, paragraphs [0111] and [0119]: Although a driving current is not explicitly mentioned, in order for DTFT to provide the signal of the second electrode of the driving transistor DTFT to L1 and L2, a driving current must necessarily be flowing through DTFT based on a voltage of a driving node connected to the gate of DTFT), wherein the second light-emitting transistor further provides the driving current to the second light-emitting unit based on the second light-emitting signal (See Xuan, paragraphs [0118] and [0119]).
Furthermore, it would have been obvious to further include the feature of the second switch transistor provides the second data signal of the second node to the driving node based on the second light-emitting signal according to the teachings of Park (by applying the same modification to the second switch transistor as the first switch transistor) for the same rationale discussed in the above rejection of claim 14.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xuan in view of Miller as applied to claim 12 above, and further in view of Kwak et al. (US 20050200617 A1), hereinafter Kwak.

Regarding Claim 16, Xuan in view of Miller teaches all of the elements of the claimed invention, as stated above. Furthermore, Xuan in view of Miller teaches:
The electronic device as defined in claim 12, wherein after the third switch transistor provides the first data signal to the first node based on the scan signal (See Miller, paragraph [0033], lines 15-21) and the fourth switch transistor provides the second data signal to the second node based on the scan signal (See Miller, paragraph [0033], lines 22-29), the first switch transistor provides the first data signal of the first node to the driving node based on a first enable signal (See Miller, FIG. 5: a low level signal applied to 92 corresponds to a first enable signal) (See Miller, paragraph [0033], lines 17-18 and 36-40) so that the driving transistor generates the driving current based on the first data signal (See Xuan, paragraphs [0111] and [0119]: Although a driving current is not explicitly mentioned, in order for DTFT to provide the signal of the second electrode of the driving transistor DTFT to L1 and L2, a driving current must necessarily be flowing through DTFT based on a voltage of a driving node connected to the gate of DTFT) and the first light-emitting transistor provides the driving current to the first light-emitting unit based on the first light-emitting signal (See Xuan, paragraphs [0110] and [0111]).
Xuan in view of Miller does not explicitly teach (see elements emphasized in italics):
the first light-emitting transistor simultaneously provides the driving current to the first light-emitting unit based on the first light-emitting signal.
However, in the same field of endeavor, display devices (Kwak, paragraph [0003]), Kwak teaches:
	A first switch transistor (M2) provides a first data signal of a first node (FIG. 3: a first node is a connection point of M2 and D1) to a driving node (FIG. 3: a node connected to the gate of M1) based on a first enable signal (S1) and a first light-emitting transistor (M3r) simultaneously provides a driving current to a first light-emitting unit (OLEDr) based on a first light-emitting signal (E1r) (See FIG. 3 and 4: S1 turns on M2 simultaneously with E1r turning on M3r).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Xuan in view of Miller) so the first light-emitting transistor simultaneously provides the driving current to the first light-emitting unit based on the first light-emitting signal (as taught by Kwak). Doing so would reduce the time it takes to display an image frame (See Kwak, FIG. 4: overlapping the on-time of S1 and E1r, instead of applying them in sequence, reduces the overall time 1TV).

Regarding Claim 17, Xuan in view of Miller, and in further view of Kwak teaches all of the elements of the claimed invention, as stated above. Furthermore, Xuan in view of Miller, and in further view of Kwak teaches:
The electronic device as defined in claim 16, wherein after the first light-emitting transistor simultaneously provides the driving current to the first light-emitting unit based on the first light-emitting signal, the second switch transistor provides the second data signal of the second node to the driving node (See Xuan, FIG. 8: after the first light-emitting transistor provides the driving current to the first light-emitting unit based on the first light-emitting signal in T3, the second switch transistor provides the second data signal of the second node to the driving node in T5) based on a second enable signal (See Miller, FIG. 5: a high level signal applied to 92 corresponds to a second enable signal)  (See Miller, paragraph [0033], lines 17-18 and 36-40) and the second light-emitting transistor simultaneously provides the driving current to the second light-emitting unit (See Xuan, paragraphs [0118] and [0119]) based on the second light-emitting signal (See Xuan, FIG. 3 and 4: S1 turns on M2 simultaneously with E1r turning on M3r; According to the above combination, M2 in FIG. 2 of Xuan would be controlled in a similar manner to M1).
Furthermore, it would have been obvious to further include the feature of the second light-emitting transistor simultaneously provides the driving current to the second light-emitting unit according to the teachings of Kwak (by applying the same modification to the second switch transistor as the first switch transistor) for the same rationale discussed in the above rejection of claim 16.

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are moot on the grounds of new rejections.
Applicant argues (Remarks, pages 13-16) that Xuan does not teach the amended limitations of independent claims 1 and 11. These arguments are respectfully moot on the grounds of new rejections. Specifically, Miller has been introduced in the rejections of claims 1 and 11 in order to render the limitations not explicitly taught by Miller obvious. 
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692